       Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                           )
OLEG DERIPASKA                             )
                                           )
                        Plaintiff,         )
                                           )      Civil Action No. 19-0727 (APM)
      v.                                   )
                                           )
STEVEN T. MNUCHIN, et al.                  )
                                           )
                        Defendants.        )
___________________________________________)


  PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF CROSS-MOTION FOR
                       SUMMARY JUDGMENT
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 2 of 26




                                          INTRODUCTION

        More than a half-century ago, Justice Frankfurter identified the core concern of Executive

power that lies at root of the instant litigation:

        The accretion of dangerous power does not come in a day. It does come, however
        slowly, from the generative force of unchecked disregard of the restrictions that
        fence in even the most disinterested assertion of authority.

Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 593 (1952). While Defendants have

engaged in a series of unlawful actions for purposes of imposing punitive sanctions on Deripaska

and the consequences of those actions have severely harmed Deripaska, they are not the sole

consequences arising from Defendants’ actions. Instead, if Defendants’ theory of the case—

premised on a belief that they wield unquestionable authority—is accepted, then Defendants will

have inched closer to the kind of unbound authority that endangers the constitutional scheme that

maintains the equilibrium of power amongst the three branches of government.

        Indeed, through their actions, Defendants have ignored the direction of Congress; exceeded

the scope of statutory limitations placed on the power granted to them; and flouted their obligation

to provide due process in violation of constitutional and administrative norms. Now, with these

unlawful actions under this Court’s scrutiny, they offer little in the way of legal justifications for

those actions but instead argue that they are largely immune from judicial review.

        The unlawful actions in question originate with the Secretary of the Treasury’s

assemblance of an “oligarch’s list” on the basis of a definition of the term “oligarch” that defied

statutory command, the plain language and common usage of the term, and this Court’s prior

consideration. In compiling that list, Defendants publicly identified Deripaska as an “oligarch” on

their arbitrary usage of the term—causing significant harm to Deripaska— while denying him a

process by to challenge his inclusion in that list.
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 3 of 26




       Defendants then impermissibly exercised the legal authorities of E.O. 13661 and E.O.

13662 to sanction Deripaska in response to an undeclared national emergency—i.e., Russia’s

“worldwide malign activities.” This rendered Deripaska’s designation an unlawful exercise of

power under the International Emergency Economic Powers Act (“IEEPA”), as the President’s

authorities thereunder are limited for use in response to threats for which a national emergency has

been declared. This re-purposing of E.O. 13661 and E.O. 13662’s authorities unlawfully bypassed

the express limits placed by Congress on the President’s authorities under IEEPA.

       Third, Defendants abrogated its due process obligations, including by failing to provide

notice of the reasons for Deripaska’s designation. Instead, Defendants announced Deripaska’s

designation solely via a press release that wholly consisted of allegations untethered from the legal

criteria for designation under E.O. 13661 and E.O. 13662. Considering that Defendants treat

OFAC’s press releases as constituting notice of the reasons for a sanctions designation, Defendants’

action constituted misdirection as to the basis for Deripaska’s designation. It was not until the

onset of this litigation that Defendants disclosed an unclassified administrative record providing

OFAC’s findings with respect to Deripaska’s designation under E.O. 13661, which nonetheless,

redacted eight of the nine agency findings in support of that determination.

       Those portions of the administrative record that were disclosed, however, only evidenced

that OFAC’s legal determination that Deripaska acted for or on behalf of, directly or indirectly, a

senior official of the Russian government was unsupported by the agency’s conclusions and related

findings. Indeed, Defendants concluded from their findings that Deripaska “ha[d] acted in support

of Russian President Vladimir Putin’s projects,” a qualitatively different conclusion—as reflected

by E.O. 13661’s varying designation criteria—than the legal determination that Deripaska acted

for or on behalf of President Putin himself.




                                                 2
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 4 of 26




       Finally, Defendants’ denial of Deripaska’s E.O. 13662 delisting request is emblematic of

the arbitrary and capricious agency decision-making against which the APA protects. Despite

finding that neither En+ nor ESE were any longer “owned or controlled” by Deripaska and offering

no findings as to how Deripaska interacts with ESE, Defendants used Deripaska’s remaining (non-

controlling) interests in En+ to conclude Deripaska operates in Russia’s energy sector. In doing so,

Defendants reasoned that Deripaska operates in Russia’s energy sector via companies that have

themselves not been determined to operate in that sector. Because denial Deripaska’s delisting

request appears to have been a foregone conclusion for Defendants, and because Defendants

believe that no authority—not even this Court—can hold them to account, this kind of irrational

decision-making was offered by Defendants without any effort at a reasonable explanation.

       In short, Defendants have spurned their legal obligations and abused their discretion at

every turn. Their opposition seeks not only to paper over these legal deficiencies, but also to

propagate a theory of their own power entirely divorced from any constitutional or legal scheme

under which the Executive is subject to oversight. Faced with Defendants’ far-reaching claim to

be beyond the scope of judicial scrutiny, and its cavalierly unlawful actions, this Court’s

intervention is needed now more than ever.

       I.      DEFENDANTS UNLAWFULLY EXERCISED THEIR AUTHORITY UNDER IEEPA

       Defendants argue that OFAC lawfully exercised its IEEPA authorities when designating

Deripaska under E.O. 13661 and E.O. 13662 because (1) OFAC should be granted “significant

deference” in defining the scope of its authority under IEEPA; (2) OFAC’s press release identified

Russia’s actions in Ukraine as one of the “malign activities” to which the designation action was

aimed; and (3) Deripaska’s argument relies on “extra-record materials” that should not be

considered by the Court. Defs. Consolidated Reply in Support of Mot. to Dismiss, or In the




                                                 3
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 5 of 26




Alternative, for Summ. J. and Opp. to Pl.’s Cross-Mot. for Summ. J. (“Defs. Reply”), ECF No. 33

at 11, 12. For the reasons explained below, Defendants’ arguments each fail for the same core

reason: OFAC impermissibly repurposed Executive orders lawfully promulgated in response to a

declared national emergency in order to respond to a threat for which no national emergency has

been declared. In doing so, Defendants acted in excess of their statutory authority under IEEPA.

       First, Defendants claim that OFAC should be granted “significant deference in interpreting

the scope of its authority under IEEPA, as well as the scope of the national emergency declared in

EO 13661.” Id. at 11. None of the cited authorities, however, merit the Court’s exercise of

deference with respect to an agency’s exceeding the scope of its statutory authorities. Indeed, quite

the opposite: in City of Arlington v. FCC, the Supreme Court expressly held that “[w]here Congress

has established a clear line, the agency cannot go beyond it.” 569 U.S. 290, 307 (2013).

       In enacting IEEPA, Congress provided significant authorities to the President, but these

were expressly contingent on the President exercising them “only . . . to deal with an unusual and

extraordinary threat with respect to which a national emergency has been declared.” 50 U.S.C. §

1701(b). Indeed, IEEPA was enacted in order to limit the President’s exercise of sanctions

authorities. 7 S. Rep. No. 466, 95th Cong., 1st Sess. 2, reprinted in 1977 U.S. CODE CONG. & AD.

NEWS 4540, 4541; see also The International Emergency Economic Powers Act: A Congressional

Attempt to Control Presidential Emergency Power, 96 HARVARD L. REV. 1102-1120 (1983). Here,

Defendants used Executive orders issued in response to a specific identified threat—i.e., Russia’s

actions and policies with respect to Ukraine—to impose sanctions in response to a threat for which

no national emergency had been declared—i.e., “Russia’s worldwide malign activities.” In doing

so, they failed to abide by the contingency on which their exercise of authority was dependent. No

case law does not warrant the Court’s deference to such a failure.




                                                 4
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 6 of 26




       Next, Defendants claim that—because OFAC’s press release includes reference to Russia’s

actions in Ukraine as an “example” of the “malign activities” for which the April 6 designation

action was made—Deripaska’s “argument . . . fails on its own terms.” Defs. Reply at 11. Even

fairly considered, though, Defendants’ argument is in error. In Defendants’ view, even if OFAC

designated Deripaska in response to Russia’s “worldwide malign activities”—a threat for which

no national emergency has been declared—because one of those “malign activities” may constitute

a threat for which a national emergency has been declared, OFAC’s action is consistent with

IEEPA. Defendants cite no authority for this proposition, nor could they as IEEPA expressly states

that its authorities “may only be exercised” to deal with a threat for which a national emergency

has been declared and “may not be exercised for any other purpose.” 50 U.S.C. § 1701(b).

       Were the Court to accept Defendants’ argument, Defendants could use IEEPA for a

purpose for which no national emergency has been declared so long as a threat for which a national

emergency has been declared is listed amongst the reasons for their action. This would upset the

balance-of-power scheme exacted by Congress through IEEPA, which currently requires the

President to immediately submit a report to Congress identifying, inter alia, “the authorities to be

exercised and the actions to be taken in the exercise of those authorities to deal with [the threat].”

50 U.S.C. § 1703(b). If, however, the President or his delegees can exercise these same authorities

with respect to a threat for which no national emergency has been declared, Congress’s ability to

exercise oversight over the President’s use of IEEPA authorities stands to be grossly undermined.

       Finally, Defendants argue that Deripaska’s “reliance on extra-record materials . . . violates

the long-standing principle under the APA that review of agency action should be based on the

written explanation for that action at the time the decision was made.” Defs. Reply at 12.

According to Defendants, “the legality of a challenged Government action should be determined




                                                  5
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 7 of 26




by reference to the Government’s stated reasons for that action, not by reference to ‘extrinsic

statements’. . .” Id. at 13. Here, Defendants misconstrue both the facts and the relevant law and

are in the odd position of denying the relevance of their own stated reasons for their actions.

       Factually, OFAC issued a press release to announce Deripaska’s designation under E.O.

13661 and E.O. 13662. This press release plainly stated that the designation action was undertaken

“in response to [Russia’s] worldwide malign activity” of which Russia’s actions in the eastern

Ukraine constituted only a single part. AR 0413-0420. OFAC may have decided not to include this

press release in the evidentiary memorandum underlying the designation action, but the press

release nonetheless constitutes a “written explanation for th[e] action at the time the decision [to

designate Deripaska] was made.”1 Defs. Reply at 12. Further, Defendants are unable to point to

any language in OFAC’s evidentiary memorandum that identifies a distinct purpose for which the

sanctions were imposed on Deripaska. OFAC’s press release, accordingly, constitutes the sole

written explanation by Defendants as to the objective of their April 6 designation action.

       Legally, to the extent that the Court regards the press release as “extrinsic evidence,”

nothing in Trump v. Hawaii would require the Court to ignore this evidence. Trump v. Hawaii, 138

S. Ct. 2392, 2420 (2018) (“ . . . [W]e may consider plaintiffs’ extrinsic evidence, but will uphold

the policy so long as it can reasonably be understood to result from a justification independent of

unconstitutional grounds.”). Moreover, unlike the facts in Trump v. Hawaii—where plaintiffs

sought to introduce “extrinsic statements” predating the challenged action by months—OFAC’s

press release was not only coincident with the challenged actions but was responsible for

announcing those actions to the public.




1
 Deripaska also challenges Defendants’ characterization of the press release as “extra-record.”
The press release is clearly part of the administrative record. See AR 0413-0420.


                                                 6
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 8 of 26




       Defendants’ position is not only wrong, it is surprising in light of the position they have

taken in other similar litigation. Earlier this year, in litigation challenging a OFAC’s designation

imposed pursuant to IEEPA, Defendants—in opposing an argument that the court could not

consider information contained in OFAC’s press release because it was not part of the

administrative record—note[d] “that (1) the press release was prepared close in time with the

agency decision; (2) the press release on its face conveys the basis for OFAC’s decision; and (3)

courts have considered information in OFAC’s press releases when evaluating challenges to

sanctions designations.” Defs. Consolidated Opp. to Pl.’s Cross-Mot. for Summ. J. and Reply in

Support of Def.’s Mot. to Dismiss or, in the Alternative, for Summ. J., Rakhimov v. Gacki, 1:19-

cv-02554-JEB, ECF No. 17 at *7 (D.D.C. Feb. 20, 2020).

       Defendants’ conduct is not trivial. If Defendants are permitted to repurpose Executive

orders issued under IEEPA to respond to threats for which no national emergency has been

declared, then the limitations on the President’s authorities under IEEPA will be undone and the

President will be freed from Congressional direction or oversight in exercising those authorities.

       II.     DEFENDANTS’ DESIGNATION OF DERIPASKA UNDER E.O. 13661 AND THEIR
               DENIAL OF DERIPASKA’S E.O. 13662 DELISTING REQUEST CONSTITUTES
               ARBITRARY AND CAPRICIOUS AGENCY ACTION IN VIOLATION OF THE APA

               A.      Defendants’ Designation of Deripaska Under E.O. 13661 Constitutes
                       Arbitrary and Capricious Agency Action

       Defendants seek to re-characterize the evidentiary memorandum in ways helpful to their

argument but incongruous with its plain language. For instance, Defendants argue that Deripaska

unfairly circumscribes the nature of OFAC’s findings in support of its legal determination.

However, there is no mistaking OFAC’s conclusion in support of its determination that Deripaska

meets the criteria for designation under E.O. 13661 as it is bolded, underlined, and introduces that

portion of the record detailing OFAC’s findings in support of the E.O. 13661 designation. That


                                                 7
         Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 9 of 26




conclusion reads as follows: “DERIPASKA Has Acted in Support of Russian President Vladimir

Putin’s Projects.” AR 0008. Nothing in OFAC’s evidentiary memorandum explains how these

alleged actions “in support of [Putin’s] projects” equate to Deripaska having “acted for or on behalf

of [Putin],” as required by the E.O. 13661’s designation criterion under which Deripaska was

sanctioned. OFAC has not only failed to “articulate” a “satisfactory explanation,” but has failed to

provide any explanation at all as to how it rendered its legal determination from this conclusion,

Motor Vehicle Mfrs. Assn. of U.S., Inc. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983).

Further, OFAC failed to “consider an important aspect of the problem”—i.e., how Deripaska’s

purported a support of Putin’s “projects” evidences his acting for or on behalf of Putin himself. Id.

       Perhaps in recognition of this problem, Defendants resort to arguing that Deripaska is

“hair-splitting,” failing to acknowledge that OFAC “cited multiple pieces of evidence in support

of [its legal] determination” that Deripaska has acted or purported to act for or on behalf of a senior

official of the Russian government. Defs. Reply at 4. But again, this “evidence” only served to

generate the conclusion cited above—i.e., that Deripaska has acted in support of Russian President

Vladimir Putin’s projects”—and is solely relevant in that context. AR 0008. Defendants’ argument

thus requires the Court to ignore the structure of both the Executive Order and the evidentiary

memorandum, tossing aside how OFAC’s findings generated a conclusion that, in turn, provided

a determination that Deripaska meets the criteria for designation under E.O. 13661. Indeed, if any

“hair-splitting” has occurred, it occurred within E.O. 13661 itself insofar as that order creates

separate designation criterion for providing support to a senior official of the Government of the

Russian Federation, see E.O. 13661, § 1(a)(ii)(D)(i), and for having acted for or on behalf of such

an official. See E.O. 13661, §1(a)(ii)(C)(1).




                                                  8
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 10 of 26




       Defendants’ argument therefore seeks to entirely remove its “conclusion” from the

equation and asks the Court to supply its own explanation for how OFAC reached its legal

determination from the evidence contained in the memorandum. That is clearly not permissible

under the law. See Bowman Transp., Inc. v. Arkansas Best Freight System, Inc., 419 U.S. 281, 286

(1974) (holding that a court “may not supply a reasoned basis for the agency’s action that the

agency itself has not given.”); SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (holding that a

court is limited to judging the permissibility of an agency’s action on the basis of the

contemporaneous explanation offered by the agency itself).

       Defendants further argue that E.O. 13661 permits OFAC to designate persons on the basis

of historical conduct and that the Court should not “second-guess an Executive Branch

determination that sanctioning on the basis of past conduct will promote the national security and

foreign policy of the United States.” Defs. Reply at 5-6. Moreover, Defendants claim that even if

OFAC’s authorities were circumscribed in the manner suggested by Deripaska, the administrative

record would still provide a “valid” basis for maintaining Deripaska’s designation under E.O.

13661. Id. at 6-7. Defendants err on all counts.

       Defendants’ citation to the case law is unusual as none of the cited cases provide the support

Defendants claim. Indeed, neither the court in Holy Land Found. for Relief and Development v.

Ashcroft nor Joumaa v. Mnuchin held that OFAC could permissibly designate a person solely

based on conduct taking place prior to the issuance of the relevant laws that rendered that conduct

sanctionable. Instead, the courts in Holy Land and Joumaa both held that it was reasonable for

OFAC to consider historical conduct when assessing, and drawing meaning from, evidence of

more recent, if not contemporaneous, conduct. Holy Land Found., 333 F.3d 156, 162 (D.C. Cir.

2003); Joumaa, No. CV 17-2780 (TJK), 2019 WL 1559453, at *8 (D.D.C. April 20, 2019), aff’d,




                                                   9
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 11 of 26




798 F. App’x 667 (D.C. Cir. 2020). Here, though, there is no indication that OFAC used evidence

of alleged historical conduct to assess and draw conclusions from conduct that post-dated the

promulgation of E.O. 13661. Indeed, OFAC’s allegations of historical conduct are the principal

basis for its determination that Deripaska meets the criteria for designation under E.O. 13661.

Absent an explanation from OFAC regarding how it used this information, neither Deripaska nor

the Court have insight into whether the agency impermissibly rendered sanctionable conduct that

was not subject to sanctions at the time of its purported engagement.

       Defendants’ next argument—i.e., that OFAC merits total deference from the Court when

adjudicating the limits of its own authorities under E.O. 13661—is plainly wrong. Under

Defendants’ conception of OFAC’s powers, OFAC may make the laws; administer the laws; and

adjudicate the contours of those laws without outside interference, including from the courts. See

e.g., Defs. Reply at 11 (arguing that OFAC should be “grant[ed] . . . significant deference in

interpreting the scope of its authority under IEEPA.”). Under their reading, basic principles of due

process have no role in setting limits to OFAC’s authority unless OFAC itself agrees to those limits.

See Defs. Reply at 21 (“OFAC provided Plaintiff with [] summaries not because it was obligated

to do so . . .”). Defendants’ citation to OKKO Bus. PE v Lew, 133 F. Supp. 3d 17, 28 (D.D.C. 2015)

to support this theory is misplaced insofar as the facts in that case—whether OFAC should license

the unblocking of property in which an SDN maintains an interest—are entirely irrelevant with

respect to the facts before this Court—i.e., whether OFAC lawfully designated Deripaska. Indeed,

Deripaska is not arguing the bounds of OFAC’s discretion, but rather the bounds of the law—a

proper subject for the Court. Defendants’ arguments otherwise do not evidence an agency that

seeks to adhere to law, but rather one that sees itself as entirely unbound by it.




                                                 10
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 12 of 26




        Finally, Defendants’ argue that—even if OFAC’s authority were limited to considering

conduct that took place at a time in which OFAC rendered that conduct sanctionable—there

remains a valid basis for maintaining Deripaska’s designation in the evidentiary memorandum.

Even assuming arguendo this is the case—it is not—it would require OFAC to provide a post-hoc

explanation for its decision—i.e., that the evidence in the agency’s possession provides a basis for

determining that Deripaska meets the designation criteria—or for the Court to supply its own

reasoning for OFAC’s decision. This, too, would be impermissible, as the Court is limited to

reviewing the challenged action on the basis for the contemporaneous explanation offered by the

agency. Chenery Corp., 332 U.S. at 196 (1947). In the absence of that explanation, the Court must

set aside the decision and remand to the agency. Id.

                B.      Defendants’ Denial of Deripaska’s E.O. 13662 Delisting Petition
                        Constitutes Arbitrary and Capricious Agency Action

        Defendants argue that OFAC “explained the reasons for its denial” of Deripaska’s E.O.

13662 delisting petition and that Deripaska’s challenge to these reasons fails to “undermine

[OFAC’s] decision.” Defs. Reply at 7. But OFAC’s identification of the reasons for its denial

decision provides little insight into whether those “reasons” were “reasonable” considering the

evidence presented to or otherwise before the agency at the time of its decision. As explained

below and in Deripaska’s motion, OFAC’s stated justification for denying Deripaska’s E.O. 13662

delisting petition fail the arbitrary and capricious test.

        Defendants note that Deripaska “takes issue with OFAC’s assessment that he continues to

operate in the Russian energy sector by way of his ownership stakes in En+ and ESE,” arguing

that his remaining interests in En+ “still allows him to wield influence over both entities.” Id. at 9.

This argument, however, ignores and fails to respond to crucial facts presented by Deripaska in

his desilting petition that bear on whether OFAC’s decision constituted reasonable agency action.


                                                   11
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 13 of 26




First, OFAC entered into a Terms of Removal Agreement (“TOR”) with En+ and ESE after both

entities “committed to significantly diminish Deripaska’s ownership and sever his control.” Press

Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, OFAC Notifies Congress of

Intent to Delist En+, Rusal, and EuroSibEnergo (Dec. 19, 2018). This included, inter alia, a

requirement that all actions, policies, and personnel decisions of ESE rest solely with its General

Director and En+, not with Deripaska. AR 0216 (emphasis added). Indeed, Defendants rejected

Deripaska’s request for a meeting with respect to the TOR because Deripaska “has only minority

ownership interests in, and does not control, the parties to the TOR”—i.e., Deripaska’s interests in

En+ and ESE are too insubstantial to merit a meeting with Deripaska with respect to the TOR. AR

0207. Second, the TOR led to OFAC’s determination that En+ and ESE no longer met the criteria

for designation under E.O. 13661 and E.O. 13662 and should be removed from its List of Specially

Designated Nationals and Blocked Persons. Press Release, U.S. Dep’t of Treasury, Office of

Foreign Assets Control, OFAC Delists En+, Rusal, and EuroSibEnergo (Jan. 27, 2019).

        Under the circumstances, OFAC’s argument that Deripaska’s continued interests in En+

and ESE evidence his operation in Russia’s energy sector defies reason. OFAC not only

determined that Deripaska no longer exercises ownership or control over En+ and ESE, but also

that En+ and ESE no longer met the criteria for designation under E.O. 13662. Further, OFAC

required that all actions, policies, and personnel decisions of ESE rest solely with its General

Director and En+, negating Deripaska’s ability to influence ESE. OFAC offers no argument that,

despite these restrictions, Deripaska has had any influence over, or involvement with, ESE since

the time of his delisting petition.

        How, then, could Deripaska operate in Russia’s energy sector through his non-majority,

non-controlling interests in two entities that have been determined to not meet the criteria for




                                                12
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 14 of 26




designation under E.O. 13662, and for which he has no role with respect to their actions, policies,

or personnel decisions? OFAC’s denial letter and its evidentiary memorandum altogether lack

“satisfactory explanation” for these obvious anomalies in its reasoning. Motor Vehicle Mfrs. Assn.,

463 U.S. at 43. This Court must mandate OFAC to adequately explain how Deripaska can operate

in Russia’s energy sector via his remaining interests in these two companies in light of these facts

and offer more than his mere retained interest in En+ to demonstrate such operation.

       Defendants next argue that OFAC reasonably concluded that Deripaska’s “involvement in

energy-related WEF industry groups on behalf of En+ evidenced his participation in the Russian

energy sector.” Defs. Reply at 8. According to Defendants, OFAC reasonably concluded that

Deripaska’s involvement in WEF projects was related to Russia’s energy sector because of

“statements [Deripaska] made on his own website . . . describ[ing] En+ as a ‘Russian diversified

power and metal group of companies.’” Id. This is an inadequate justification for OFAC’s decision.

       OFAC’s evidentiary memorandum describes En+ “as a Russian diversified power and

metals group of companies . . . operat[ing] in the Russian federation [sic] economy.” AR 0161.

OFAC does not, however, describe En+ as operating in Russia’s energy sector. Accordingly,

OFAC fails to substantiate how Deripaska’s involvement in WEF energy-related projects can

fairly constitute operation in Russia’s energy sector where OFAC has not concluded (1) that the

projects relate to Russia’s energy sector or (2) that En+ itself operates that sector. Absent these

conclusions, it is plainly unreasonable to conclude that Deripaska operates in Russia’s energy

sector simply because he participated in certain energy-related WEF projects on behalf of En+.

       Defendants finally argue that OFAC’s interpretation of the term “energy sector”

“corresponds to how OFAC has interpreted that phrase in other programs and, more importantly,

in the specific context of the Russia/Ukraine program.” Defs. Reply at 9. Defendants, however,




                                                13
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 15 of 26




fail to identify those other programs in which OFAC has interpreted the term “energy sector” in

such manner; and, as Deripaska has noted, OFAC appears to have only defined the term “energy

sector” in the context of other programs to exclude electricity producers. AR 0198-201.

       Defendants further claim that OFAC has interpreted the term “energy sector” to include

power companies “in the specific context of the Russia/Ukraine program” is misleading, at best.

Defendants state that they have interpreted the term once before, but that “interpretation”

purportedly occurred in the context of the designation of Viktor Vekselberg, an individual who

was designated as part of the same April 6 designation action as Deripaska. AR 0162. Even if

OFAC’s “interpretation” were persuasive—it is not—the coincident timing does not alter the ad

hoc nature of OFAC’s determination that the term “energy sector” as used in the Russia/Ukraine

sanctions program is inclusive of entities engaged in the production of electricity. Indeed, because

OFAC’s interpretation “fail[s] to come to grips with conflicting precedent,” it constitutes unlawful

agency action. Ramakrapash v. FAA, 346 F.3d 1121, 1124 (D.C. Cir. 2003) (where D.C. Circuit

found NTSB’s deviation from its own precedent constituted arbitrary and capricious agency

action). As Deripaska previously noted, OFAC did not provide notice of its interpretation of the

term “energy sector” prior to his designation and offered no later explanation as to why its

traditional view of the term was being changed for purposes of E.O. 13662. Pl.’s Cross-Mot. for

Summ. J. and In Opp. to Defs. Mot. to Dismiss or, In the Alternative, for Summ. J. (“Pl.’s Cross-

Mot.”), ECF No. 31 at 30. That failure “constitutes an inexcusable departure from the essential

requirement of reasoned decision making.” Ramaprakash, 346 F.3d at 1124.




                                                14
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 16 of 26




       III.    DEFENDANTS FAILED TO PROVIDE CONSTITUTIONALLY ADEQUATE NOTICE OF
               THEIR ACTIONS

               A.      Deripaska Has Standing to Assert a Constitutional Right to Due Process

       Defendants argue that Deripaska “lacks standing to pursue his due process challenge,” as

“a Russian citizen who lacks substantial connections with the United States.” Defs. Reply at 14.

According to Defendants, Deripaska’s prior U.S. visa is inadequate for the purpose of establishing

presence in the United States, and Deripaska’s alleged interests in certain companies, leases, and

bank accounts in the United States fail to establish his substantial connection to the United States.

Id. at 15. Moreover, Defendants claim Deripaska “should be able to identify portions of the

Administrative Record that support a finding of sufficient contacts with the United States.” Id.

Defendants are wrong on all counts for the reasons explained below.

       Deripaska’s complaint argues both presence and substantial connections. First, Defendants

entirely ignore that Deripaska “maintained an . . . ownership interest in Basic Element, Inc., a

company incorporated in Delaware, which . . . maintained bank accounts and a property lease in

the United States at the time of Deripaska’s designation.” Second Am. Compl., ECF No. 26

(“SAC”) ¶ 111. In addition, Deripaska’s complaint alleged “a beneficial ownership interest in

RUSAL America Corp., which had offices in 660 Madison Ave., New York, NY and was assigned

the lease held by Basic Element, Inc.” SAC ¶ 112. That Deripaska maintained an interest in U.S.-

based companies that rendered those companies subject to blocking sanctions clearly evidences

his “presence” in the United States for purposes of constitutional due process.

       Even if the Court were to nevertheless determine that Deripaska lacks “presence” in the

United States, Defendants err in assuming that decides the matter. Indeed, the D.C. Circuit has

held that while “non-resident aliens who have insufficient contacts with the United States are not

entitled to Fifth Amendment protections,” there are exceptions when those persons have come to



                                                 15
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 17 of 26




and established “substantial connections” in the United States or otherwise “accepted some

societal obligations.” Jifry v. FAA, 370 F.3d 1174,1182-1183 (D.C. Cir. 2004). Here, Deripaska

had significant interests in the United States, including ownership interests in certain U.S.-based

companies and interests in the assets held by those companies, including in accounts held at U.S.

financial institutions. SAC ¶ 111, 112. Moreover, these interests were directly affected by OFAC’s

actions, as the companies and their U.S.-based assets were blocked or “frozen.” Id. These interests

far exceed those at issue in the Nat’l Council of Resistance of Iran v. U.S. Dep’t of State, where

the D.C. Circuit found that the NCRI’s “overt presence within the National Press Building” and

its interest in a small U.S. bank account are sufficient to establish “substantial connections” to the

United States for purposes of due process. Nat’l Council of Resistance of Iran v. U.S. Dep’t of

State, 251 F.3d 192, 201 (D.C. Cir. 2001). Indeed, the question of whether a foreign national holds

property in the United States often serves as “the benchmark for satisfying the ‘substantial

connections’ test” under the case law. Kadi v. Geithner, 42 F. Supp. 3d 1, 26 (D.D.C. 2012).

       Finally, Defendants’ argument that Deripaska is obligated “to identify portions of the

Administrative Record that support a finding of sufficient contacts with the United States” is

unsupported and fundamentally mistaken. Defs. Reply at 15. Indeed, it would be bizarre for an

individual’s constitutional right to due process to be dependent on whether an agency included

facts related to his presence in, and substantial connections to, the United States in the record

underlying the challenged agency action. If that were the rule, then agencies would have a clear

incentive not to include that information so as to limit the scope of any challenge to their actions.

       Defendants’ citation to case law underscores their error, as it is not the “administrative

record” that must include the evidence necessary to support standing, but rather the “record” before

the Court, which would include Deripaska’s pleadings and briefings in support of and opposition




                                                 16
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 18 of 26




to the pending motions. See Humane Soc’y of the U.S. v. Perdue, 935 F.3d 598, 602 (D.C. Cir.

2019). This latter “record” clearly provides a basis for this Court to find that Deripaska has

standing to assert a constitutional right to due process.2

               B.      Defendants Failed to Provide Adequate Notice of the Reasons for
                       Deripaska’s Designation Under E.O. 13661 or Their Denial of Deripaska’s
                       E.O. 13662 Delisting Petition

       Defendants argue that, even if Deripaska has standing to assert his constitutional claim to

due process, OFAC has met its burden under the relevant standards. According to Defendants,

“[t]he information in [its] press release, combined with the unclassified portions of the

Administrative Record in support of his designation and the unclassified summaries of certain

classified information relied upon for his designation under E.O. 13661, sufficiently informed

[Deripaska] of the reasons for his designation.” Defs. Reply at 16. Defendants’ argument fails,

however, for all the reasons previously explained.

       As an initial matter, Defendants urge the Court to recognize a legal standard that does not

exist—i.e., that OFAC need only disclose the unclassified portions of the administrative record in

order to meet its due process obligations and that OFAC is permitted to base its decision on

information that remains entirely concealed from the designee. Id. at 18-20. The D.C. Circuit,

however, has held that “in [the] narrow category of cases” where courts have “countenanced”

disclosure of only the unclassified portions of the administrative record, courts have required the

government “to ensure a designee’s notice and process via alternative means,” including by

authorizing “strictly necessary adaptations of ordinary administrative and judicial process.” Fares


2
  To the extent that the Court requires additional information regarding Deripaska’s interests in the
U.S., the Court may provide opportunity for the parties to address the facts in dispute (i.e.,
Deripaska’s property interests) pursuant to Fed. R. Civ. P. 56(e)(1). In addition, the Court could
take limited discovery of “blocking reports” in Defendants’ possession to gauge the scope of
Deripaska’s blocked interests.


                                                  17
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 19 of 26




v. Smith, 901 F.3d 315, 319, 324 (D.C. Cir. 2018). These alternative means may involve the

provision of “sufficiently specific ‘unclassified summaries . . . [that] provide [plaintiffs] with the

‘who,’ ‘what,’ ‘when’ and ‘where’ of the allegations,’” Id. at 324 (quoting Kiareldeen v. Ashcroft,

273 F.3d 542, 548 (3d Cir. 2001)). And, while the D.C. Circuit has not required any particular

“alternative” form of disclosure, there is no doubting the Fares court’s view that—if OFAC is to

disclose only the unclassified portions of the administrative record—then it must use some

alternative mechanism by which to inform designee of the basis for its designation. Id.

       With respect to Deripaska’s E.O. 13661 designation, Defendants have clearly failed to meet

this standard. First, the claim that OFAC’s press release provides notice to Deripaska of the basis

for his designation is incomprehensible, given that the press release makes no reference to the

conclusions and findings underlying Deripaska’s designation—i.e., no mention of support for

Putin’s projects, power plants in Montenegro, the Sochi Olympics, etc. If anything, OFAC’s press

release trafficked in disinformation, which—had Deripaska relied upon it—would have led him to

rebut allegations of no significance to the actual reasons for his designation. Second, OFAC’s

unclassified administrative record fares little better, as that record redacts almost all substantive

portions of the record identifying the agency’s findings in support of the designation. If Deripaska

were to return to the delisting process on this basis, he would be disabled from meaningfully

challenging almost all of the reasons for his designation. Finally, Defendants argue that OFAC’s

provision of unclassified summaries satisfy any relevant due process obligations owed by the

agency. Defs. Reply at 21. But these summaries fail to meet the standard in Fares—i.e., the

summaries are not “sufficiently specific” to provide the “who,” “what,” “when,” and “where” of

OFAC’s allegations. Instead, Defendants cobble together disparate summaries in order to show

that OFAC has provided sufficient information regarding the conduct at issue; the time period in




                                                 18
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 20 of 26




which the conduct occurred; and the location of the conduct. However, the requirement is that

OFAC provide the “who,” “what,” “when,” and “where” for each separate basis of designation,

not that—when taken in aggregate—the summaries check all the relevant boxes. Further, OFAC’s

unclassified summaries do not indicate whether OFAC has provided this information with respect

to all of the bases for Deripaska’s designation under E.O. 13661. If not, Deripaska remains unable

to meaningfully challenge his designation insofar as OFAC could rely on his failure to rebut an

undisclosed independent basis for designation in order to deny a future delisting petition. This, per

the relevant case law, contradicts Defendants’ due process obligations.

       IV.     DEFENDANTS FAILED TO PROVIDE ADEQUATE NOTICE                  OF THE   REASONS    FOR
               THEIR ACTIONS IN VIOLATION OF THE APA

       Defendants argue that Deripaska’s APA notice claims fail because he “is not entitled [to

classified and privileged information] simply because he has alleged a cause of action under 5

U.S.C. § 706.” Defs. Reply at 26-27. According to Defendants, the APA “requires only that an

agency ‘examine the relevant data and articulate a satisfactory explanation for its action including

a rational connection between the facts found and the choice made to allow [a reviewing court] to

evaluate the agency’s decision-making process.” Id. at 26. Defendants entirely reject the premise

that notice is required at all for purposes of the APA.

       The rule is long-standing, though: an agency must set forth the reasons for its decision and

that its failure to do so constitutes arbitrary and capricious agency action. See Tourus Records v.

DEA, 259 F.3d 731, 736 (D.C. Cir. 2001) (citing Roelofs v. Sec. of the Air Force, 628 F.2d 594,

599 (D.C. Cir. 1980); see also Pub. Citizen, Inc. v. FAA, 988 F.2d 186, 197 (D.C. Cir. 1993) (“[t]he

requirement that agency action not be arbitrary or capricious includes a requirement that the agency

adequately explain its result.”). This requirement exists in order to “give parties the opportunity to

apprise the agency of any errors it may have made and, if the agency persists in its decision,



                                                 19
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 21 of 26




facilitates judicial review.” Id. at 737. Deripaska does not suggest that Defendants must disclose

classified or otherwise privileged information contained in the administrative record underlying

its decisions. Rather, Deripaska notes that there are several paths by which Defendants can provide

adequate notice to Deripaska for the reasons for its decision without necessarily disclosing

classified or otherwise privileged information. This includes at least one method traditionally used

by Defendants—i.e., the provision of adequate unclassified summaries of classified or otherwise

privileged information contained in the administrative record. To the extent Defendants believe

that disclosure of additional portions of the administrative record is not possible due to

classification and privilege issues, Defendants can make use of these alternative means to ensure

that Deripaska understands the full sum of reasons for the agency’s decision.

       V.      DEFENDANTS’ IDENTIFICATION OF DERIPASKA IN THE SECTION 241 LIST WAS
               ARBITRARY AND CAPRICIOUS AND VIOLATED HIS DUE PROCESS RIGHTS

               A.      Deripaska’s Challenge to the Section 241 List is Plainly Justiciable

       Defendants claim that Deripaska’s challenge to his identification in the Section 241 List is

not justiciable because (1) “[i]t is for Congress . . . to determine whether Defendants have

sufficiently met their reporting obligations,” (2) Deripaska “has suffered no injury” from his

identification; and (3) CAATSA lacks “judicially manageable standards” by which to judge the

permissibility of the challenged action. Defs. Reply at 29-30. Defendants err on all counts, and

their opposition fails to undermine Deripaska’s argument that he alone can vindicate his interests

or that CAATSA has “judicially manageable standards by which to gauge the fidelity of the

Secretary’s response.” Nat’l Resources Def. Council v. Hodel, 865 F.2d 288, 319 (D.C. Cir. 1988).

       Defendants argue that a public report issued by the United States Government that

identifies individuals as “Russian oligarchs” bears no negative consequences for the individuals

so identified, despite Defendants’ public promise to follow-up the report with economic sanctions.



                                                20
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 22 of 26




Defs. Reply at 30-31. That notion is illogical and belied by the fact that, as a direct result of

Defendants’ action, foreign banks terminated Deripaska’s accounts out of concern for the

reputational harm associated with maintaining those accounts in the wake of the Section 241 List

and the threat of impending sanctions on Deripaska. SAC ¶ 36. Moreover, unlike in Hodel, where

Congress “[was] not powerless to vindicate its interests or ensure Executive fidelity to Legislative

directives,” Hodel, 865 F.2d at 319, Deripaska has claim to be the victim of the Secretary’s action,

and Deripaska is powerless to vindicate his interests absent judicial intervention.

       Defendants argue that the Court lacks “judicially manageable standards” to enable judicial

review, claiming the “the operative statutory language”—i.e., that Defendants submit a “detailed

report to Congress”—to be “inherently elusive.” Defs. Reply at 29. The issue at hand, however, is

that Section 241 of the CAATSA required the Secretary of the Treasury to identify “the most

significant . . . oligarchs in the Russian Federation, as determined by their closeness to the Russian

regime and their net worth.” CAATSA, § 241. This is the operative language of Section 241 that

provides “judicially manageable standards” for the Court. There is nothing “inherently elusive”

about deciding whether Defendants adhered to their statutory mandate by identifying “the most

significant [Russian] oligarchs,” particularly where CAATSA defines the terms by which such

individuals are to be so identified (i.e., “as determined by their closeness to the Russian regime

and their net worth.”). This renders the challenged action distinct from Hodel and justiciable.

               B.      Deripaska Is Clearly Injured by His Identification in the Section 241 List

       Defendants also repeat their argument that Deripaska suffered no injury from his

identification in the Section 241 List and thus lacks standing to pursue his APA claims. Defs.

Reply at 30-31. Defendants miss the mark, however. As a direct result of Defendants’ action,

foreign financial institutions terminated accounts held on behalf of Deripaska and his companies




                                                 21
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 23 of 26




out of concern about the risk associated with maintaining an account for a U.S.-designated Russian

“oligarch” and out of the (correct) presumption that Deripaska’s identification in the Section 241

List was a mere stepping stone to the imposition of U.S. sanctions, as promised by the Secretary.

SAC ¶ 36. Defendants cannot pin the blame on third parties for their action, as the Secretary

testified that sanctions arising from the Section 241 List would be imminent and OFAC itself stated

that the sanctions imposed on Deripaska “follow the Department of the Treasury’s issuance of the

CAATSA Section 241 Report.” See Pl.’s Cross-Mot. at 48-49. It is clear why third parties took the

actions that they did: Defendants had made obvious their intent to impose sanctions on Deripaska,

and his identification in the Section 241 List was merely a shot across the bow.

               C.      The Section 241 List Constitutes Reviewable Final Agency Action

       Defendants also further argue that the Section 241 List does not constitute final agency

action “because it not an action ‘by which rights and obligations have been determined, or from

which legal consequences will flow.” Defs. Reply at 32. Defendants entirely focus on Deripaska’s

argument that the Section 241 List had “legal consequences because [Deripaska] was ultimately

designated.” Id. at 32. In doing so, however, they ignore the other “legal consequences” cited by

Deripaska, including his identification as an “oligarch” for purposes of CAATSA; the transmission

of the Section 241 List to Congress and the public, including his identification as a Russian

“oligarch;” the closure of accounts held by Deripaska at foreign banks; and his later designations

under E.O. 13661 and E.O. 13662, which follow[ed] the Department of the Treasury’s issuance of

the CAATSA Section 241 Report.” Pl.’s Cross-Mot. at 49, 50. In the Secretary’s words, “Russian

oligarchs . . . who profit from [Russia’s] corrupt system will no longer be insulated from the

consequences of their government’s destabilizing activities.” AR 0413. It would be difficult to find




                                                22
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 24 of 26




a plainer statement that Deripaska’s identification as a “Russian oligarch” had direct “legal

consequences,” rendering the Section 241 List “reviewable final agency action.”

               D.      The Section 241 List Constitutes Arbitrary and Capricious Agency Action

       Defendants argue that “Treasury’s inclusion of [Deripaska] was consistent with the

statutory language,” claiming “CAATSA calls upon Treasury to identify two sets of individuals

based on two sets of criteria” and “nothing in the statute requir[es] Treasury to consider both

criteria in identifying oligarchs.” Defs. Reply at 33. Defendants further contend that Deripaska’s

invocation of the “rule of the last antecedent” is without merit, as “‘canons of construction are no

more than rules of thumb . . .’” Id. at 33-34.

       Defendants’ argument is curious. Instead of reliance on “timeworn textual canon[s],”

Lockhart v. United States, 136 S. Ct. 958, 962 (2016), Defendants appear to argue for a “plain

reading” of Section 241, which—according to Defendants—indicates that the Secretary was not

required to consider “closeness to the Russian regime” when assembling a list of oligarchs. The

statutory text does not invite such a “plain reading,” unless via the interpretive tools outlined by

Deripaska in his motion. This is because Defendants defined the term “oligarch” in a manner

contrary to its plain meaning and common usage in the English language, as well as the manner in

which the terms has been interpreted by this Court. Pl.’s Cross-Mot. at 43. Deripaska sees no

evidence in Section 241 that Congress plainly intended to define the term “oligarch” in the manner

suggested by Defendants, nor any evidence that Congress understood itself to be defining the term

in a way contrary to common understanding. Defendants’ rejection of “timeworn textual canon[s]”

is not surprising, however, as reliance on those canons clearly shows that the proper reading of

Section 241 required identification of the most significant oligarchs in the Russian Federation by

both their closeness to the Russian regime and their net worth. The Secretary’s use of only the




                                                 23
        Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 25 of 26




latter qualifier to determine its list of “oligarchs” was contrary to statutory requirements and

rendered the Section 241 List and Deripaska’s identification on it arbitrary and capricious.

               E.      Defendants’ Failure to Provide Notice or an Opportunity to Be Heard
                       Violates His Due Process Rights Under the Fifth Amendment and the APA

       Defendants’ argument that Deripaska lacks standing to assert a constitutional due process

right errs for all the reasons described above. Defs. Reply at 36-37; see supra 14-17.

       On the merits, Defendants fall back on their argument that the Section 241 List provided

notice for the reasons for Deripaska’s identification: “at the time of the report, he was a Russian

national who has a net worth of at least one billion dollars.” Defs. Reply at 37. But that is

Defendants’ legal conclusion, and Deripaska is owed notice of the basis for Defendants’ action,

including the findings and conclusions in support of that determination. See supra 17-19.

Defendants even admit that they have not assembled an administrative record underlying their

action since, in their view, the challenged action does not qualify as “final agency action.” Defs.

Reply at 37. That in itself qualifies as a breach of due process in Defendants’ own cabined

conception of its due process obligations. See Defs. Reply at 19 (“[D]ue process require[s] the

disclosure of only the unclassified portions of the administrative record.”).

       Defendants offer no attempt to counter the fact that Deripaska is denied any process by

which to challenge his identification in the Section 241 List. Presumably, Defendants’ view is that

Deripaska has no right to such process. But it remains a bedrock principle of due process

jurisprudence that “a person in jeopardy of serious loss [be given] notice of the case against him

and opportunity to meet it.” Mathews v. Eldridge, 424 U.S. 319, 348 (1976). Indeed, the purpose

of due process’s notice requirement is to allow a person a meaningful opportunity to respond to

the Government. KindHearts for Charitable Humanitarian Dev. v. Geithner, 647 F. Supp. 2d 857,




                                                 24
       Case 1:19-cv-00727-APM Document 34 Filed 07/17/20 Page 26 of 26




901 (N.D. Ohio 2010). Here, Defendants have admittedly provided no process—administrative or

otherwise—by which Deripaska may contest his identification in the Section 241 List.

                                       CONCLUSION

       For the foregoing reasons, the Court should grant Deripaska’s motion for summary

judgment and enter judgment in favor of Deripaska on all claims.


Dated: July 17, 2020                                      Respectfully submitted,


                                                          /s/ Erich C. Ferrari
                                                          Erich C. Ferrari, Esq.
                                                          FERRARI & ASSOCIATES, P.C.
                                                          1455 Pennsylvania Avenue, NW
                                                          Suite 400
                                                          Washington, D.C. 20004
                                                          Telephone: (202) 280-6370
                                                          Fax: (877) 448-4885
                                                          Email: ferrari@falawpc.com
                                                          D.C. Bar No. 978253

                                                          Attorney for Plaintiff
                                                          Oleg Deripaska




                                              25
